Citation Nr: 0506358	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of medical copayment 
charges from November 13, 2002 to June 30, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Health Eligibility Center (HEC) in 
Atlanta, Georgia.  Thereafter, the appellant's case was 
referred to the VA Regional Office (RO) in Houston, Texas, 
which transferred the case to the Board for appellate review.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at San Antonio, Texas in April 
2004.  A transcript of that hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

Clarification of issue on appeal

On November 13, 2002, the appellant submitted VA Form 10-
10EZ, Application for Health Benefits, wherein he indicated 
that he was below the mean test threshold criteria which made 
him eligible for cost free care.  However, evidence added to 
the record subsequent to the appellant's application 
indicated that his gross household income was in fact over 
the means test threshold.  By correspondence dated June 30, 
2003, the Atlanta HEC notified the appellant that his health 
care eligibility had been changed based on his household 
income and/or assets for 2001 and that he was now required to 
make copayments for medical care he received beginning 
November 13, 2002.

In August 2003, the appellant filed a notice of disagreement 
seeking waiver of the charges before June 30, 2003.  A 
statement of the case was issued in September 2003 on the 
issue of waiver of medical copayment charges for medical 
treatment from November 13, 2002 to June 30, 2003.  The 
appellant perfected his appeal in September 2003.  

Upon review, the Board notes that the appellant does not 
dispute the facts as stated above, nor does he disagree with 
the change in his copay status.  In fact, he agrees with the 
amount of medical charges assessed after the June 30, 2003 
notification letter.  What he takes issue with is the change 
in his copay status being made retroactive to November 13, 
2002, resulting in a charge of $2,827.17.  
See the April 2004 hearing transcript, page 3.  

It is clear from the record that what the appellant seeks in 
this case is a waiver of recovery of the medical copayment 
charges from November 13, 2002 to June 30, 2003.  As noted, 
he does not dispute the change in his copay status.  As such, 
the Board believes the issue as set forth on the first page 
of this remand most accurately represents the nature of the 
appeal. 


REMAND

Reason for remand

As explained in the Introduction, the appellant seeks waiver 
of recovery of medical copayment charges from November 13, 
2002 to June 30, 2003.  

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of elements.  
The list of elements contained in the regulation is not, 
however, all inclusive.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  Particular emphasis, however, is placed 
upon the elements of the fault of the debtor and undue 
hardship.  See 38 C.F.R. § 1.965(a) (2004).

The elements to be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965 (2004).

A review of the claims file reveals that the appellant's 
present financial situation is unknown.  As noted, one of the 
factors in considering whether a waiver of indebtedness 
should be granted is his current financial status.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should ask that the appellant 
provide for the record a current 
financial status report listing all 
monthly income, monthly expenses, and 
assets.

2.  Thereafter, after a response from the 
appellant has been received, VBA should 
readjudicate this claim on the basis of 
whether collection of the debt would 
violate the principles of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal (i.e., 
38 C.F.R. § 1.965).  An appropriate 
period of time should be allowed for 
response

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




